Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2021/0072594) (hereinafter Zhang) in view of Masuda et al. (US 2017/0351127) (hereinafter Masuda) and  Liao et al. (US 2013/0343061) (hereinafter Liao).
	Re claim 1: Zhang teaches a display module, comprising: a display panel (200, fig. 1); a backlight module (100, fig. 1) at a side away (bottom side of 200, fig. 1) from a light-exiting surface (top surface of 200, fig. 1) of the display panel (200); a through hole (120, fig. 1) penetrating through the backlight module (100) along a direction (vertical direction, fig. 1) perpendicular to the light-exiting surface of the display panel (top surface of 200); and a first optical film (130, fig. 5) having an annular shape (see fig. 7); and a light-filling component (140, fig. 5), wherein: the first optical film (130) is disposed at a side of the display panel (bottom side of 200, fig. 1) close to the light-filling component (140); an orthographic projection of the first optical film (projection of 130, fig. 5) on the display panel (200) is located inside an orthographic projection of the through hole (projection of 120) on the display panel (200); a first microstructure (161, fig. 5) is disposed on a side of the first optical film (bottom side of 130, fig. 5) facing the light-filling component (140); the first optical film (130) further includes a first hollowed portion (portion between 132, fig. 5) penetrating through the first optical film (130) along the direction perpendicular (vertical direction) to the light-exiting surface of the display panel (top surface of 200); light (light from 142, fig. 5) emitted by the light-filling component (140, fig. 5) at least partially enters the first hollowed portion (132) through the first optical film (130), and then is transmitted to the display panel (200) (see fig. 1); and the first microstructure (161) includes a plurality of annular substructures (annular tooth structures, see para [0091]).  
However, Zhang fails to teach a diffuser located between the display panel and the first optical film; wherein the diffuser and the first optical film have a same annular shape, and a center of each of the plurality of annular substructures is located in the first hollowed portion.
Masuda teaches a first optical film (14, fig. 1) having an annular shape (see fig. 1); and a diffuser (15a, fig. 1) (diffusion sheet, see para [0061]) located between a display panel (11, fig. 1) and the first optical film (14), wherein the diffuser (15a, fig. 1) and the first optical film (14) have a same annular shape (both 14 and 15a have the same annular shape, see fig. 1).
	Liao teaches a microstructure (1240, fig. 1A) includes a plurality of annular structures (1240) (see fig. 1B) and a center of each of the plurality of annular substructures (1240) is located in a first hollowed portion (1220, fig. 1A).
Therefore, in view of Masuda, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a diffuser located between the display panel and the first optical film of Zhang where the diffuser and the first optical film have a same annular shape, in order to provide a more uniform light distribution and enhancing the brightness of the display.
Therefore, in view of Liao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the plurality of annular substructures of Zhang where a center of each of the plurality of annular substructures is located in the first hollowed portion, in order to adjust the light output to achieve a more favorable light uniformity [Liao, 0006].

Re claim 2: Zhang fails to teach the center of each of the plurality of annular substructures coincides with a center of the first hollowed portion.  
Liao teaches the center of each of the plurality of annular substructures (center of 1240, fig. 1A) (see fig. 1B) coincides with a center of the first hollowed portion (1220, fig. 1B) (see fig. 1B).  
Therefore, in view of Liao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the plurality of annular substructures of Zhang where the center of each of the plurality of annular substructures coincides with a center of the first hollowed portion, in order to adjust the light output to achieve a more favorable light uniformity [Liao, 0006].

Re claim 3: Zhang fails to teach the first microstructure is a sawtooth first microstructure, and the sawtooth first microstructure includes at least one first side surface, wherein the at least one first side surface is flat and is inclined in a direction away from the first hollowed portion.  
Liao teaches the first microstructure (1240, fig. 1A) is a sawtooth first microstructure (see fig. 1A), and the sawtooth first microstructure (1240) includes at least one first side surface (1242, fig. 1A), wherein the at least one first side surface (1242) is flat (see fig. 1A) and is inclined in a direction away (diagonally upward and outward, fig. 1A) from the first hollowed portion (1220).  
Therefore, in view of Liao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the plurality of annular substructures of Zhang where the first microstructure is a sawtooth first microstructure, and the sawtooth first microstructure includes at least one first side surface, wherein the at least one first side surface is flat and is inclined in a direction away from the first hollowed portion, in order to adjust the light output to achieve a more favorable light uniformity [Liao, 0006].

Re claim 4: Zhang fails to teach the sawtooth first microstructure further includes at least one second side surface perpendicular to the light-exiting surface of the display panel; and the at least one first side surface deviates from the at least one second side surface along a direction pointing to the first hollowed portion at an acute angle.  
Liao teaches the sawtooth first microstructure (1240, fig. 1A) further includes at least one second side surface (1243, fig. 1A) perpendicular to the light-exiting surface (upper surface of 1200, fig. 1A) of a display panel (display devices, see para [0005]); and the at least one first side surface (1242, fig. 1A) deviates from the at least one second side surface (1243, fig. 1A) along a direction (see fig. 1A) pointing to the first hollowed portion (1220, fig. 1A) at an acute angle (see fig. 1A).  
Therefore, in view of Liao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the plurality of annular substructures of Zhang where the sawtooth first microstructure further includes at least one second side surface perpendicular to the light-exiting surface of the display panel; and the at least one first side surface deviates from the at least one second side surface along a direction pointing to the first hollowed portion at an acute angle, in order to adjust the light output to achieve a more favorable light uniformity [Liao, 0006].

Re claim 5: Zhang teaches a surface of the first optical film (top surface of 130, fig. 5) away from the light-filling component (140, fig. 5) is parallel to the light-exiting surface of the display panel (top surface of 200, fig. 1).
However, Zhang fails to teach the at least one first side surface and the at least one second side surface are connected to form a plurality of saw teeth; and in any adjacent two saw teeth of the plurality of saw teeth, a first side surface of the at least one first side surface and an adjacent second side surface of the at least one second side surface are connected.  
Liao teaches the at least one first side surface (1242, fig. 1A) and the at least one second side surface (1243, fig. 1A) are connected to form a plurality of saw teeth (see fig. 1A); and in any adjacent two saw teeth of the plurality of saw teeth (see fig. 1A), a first side surface of the at least one first side surface and an adjacent second side surface of the at least one second side surface are connected (see fig. 1A).
Therefore, in view of Liao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the plurality of annular substructures of Zhang where the at least one first side surface and the at least one second side surface are connected to form a plurality of saw teeth; and in any adjacent two saw teeth of the plurality of saw teeth, a first side surface of the at least one first side surface and an adjacent second side surface of the at least one second side surface are connected, in order to adjust the light output to achieve a more favorable light uniformity [Liao, 0006].

Re claim 6: Zhang fails to teach the angle between the at least one second side surface and the at least one first side surface is about 20° to about 40°.  
Liao teaches the angle between the at least one second side surface (1243, fig. 1A) and the at least one first side surface (1242, fig. 1A) is about 20° to about 40° (33°, see para [0072]).  
Therefore, in view of Liao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the plurality of annular substructures of Zhang where the angle between the at least one second side surface and the at least one first side surface is about 20° to about 40°, in order to adjust the light output to achieve a more favorable light uniformity [Liao, 0006].

Re claim 7: Zhang fails to teach a thickness of the first optical film along the direction perpendicular to the light-exiting surface of the display panel is about 0.1 mm to about 0.15 mm.  
It would have been an obvious matter of design choice to change the thickness of the first optical film along the direction perpendicular to the light-exiting surface of the display panel is about 0.1 mm to about 0.15 mm to reduce the size of the display module, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Re claim 20: Zhang teaches a display device, comprising a display module, wherein: the display module (300) includes: a display panel (200, fig. 1); a backlight module (100, fig. 1) at a side away (bottom side of 200, fig. 1) from a light-exiting surface (top surface of 200, fig. 1) of the display panel (200); a through hole (120, fig. 1) penetrating through the backlight module (100) along a direction (vertical direction, fig. 1) perpendicular to the light-exiting surface of the display panel (top surface of 200); and and a first optical film (130, fig. 5) and a light-filling component (140, fig. 5), wherein: the first optical film (130) is disposed at a side of the display panel (bottom side of 200, fig. 1) close to the light-filling component (140); an orthographic projection of the first optical film (projection of 130, fig. 5) on the display panel (200) is located inside an orthographic projection of the through hole (projection of 120) on the display panel (200); the first optical film (130) is provided with a first microstructure (161, fig. 5) on a side facing the light-filling component (bottom side of 130, fig. 5); the first optical film (130) further includes a first hollowed portion (portion between 132, fig. 5) penetrating through the first optical film (130) along the direction perpendicular (vertical direction) to the light-exiting surface of the display panel (top surface of 200); light (light from 142, fig. 5) emitted by the light-filling component (140, fig. 5) at least partially enters the first hollowed portion (132) through the first optical film (130), and then is transmitted to the display panel (200) (see fig. 1); and the first microstructure (161) includes a plurality of annular substructures (annular tooth structures, see para [0091]).  
However, Zhang fails to teach a diffuser located between the display panel and the first optical film, wherein the diffuser and the first optical film have a same annular shape, a center of each of the plurality of annular substructures is located in the first hollowed portion.
Masuda teaches a first optical film (14, fig. 1) having an annular shape (see fig. 1); and a diffuser (15a, fig. 1) (diffusion sheet, see para [0061]) located between a display panel (11, fig. 1) and the first optical film (14), wherein the diffuser (15a, fig. 1) and the first optical film (14) have a same annular shape (both 14 and 15a have the same annular shape, see fig. 1).
Liao teaches a microstructure (1240, fig. 1A) includes a plurality of annular structures (1240) (see fig. 1B) and a center of each of the plurality of annular substructures (1240) is located in a first hollowed portion (1220, fig. 1A).
Therefore, in view of Masuda, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a diffuser located between the display panel and the first optical film of Zhang where the diffuser and the first optical film have a same annular shape, in order to provide a more uniform light distribution and enhancing the brightness of the display.
Therefore, in view of Liao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the plurality of annular substructures of Zhang where a center of each of the plurality of annular substructures is located in the first hollowed portion, in order to adjust the light output to achieve a more favorable light uniformity [Liao, 0006].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 8-10 and 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest a third side surface is disposed between a first side surface of the at least one first side surface and an adjacent second side surface of the at least one second side surface; the third side surface is parallel to the light-exiting surface of the display panel; the third side surface is connected to each of an adjacent first side surface of the at least one first side surface and an adjacent second side surface of the at least one second side surface; and a side surface of the first optical film away from the light-filling component is parallel to the light-exiting surface of the display panel with respect to claim 8;
the first optical film includes a first sub-film layer and a second sub-film layer; the second sub-film layer is located on a side of the first sub-film layer close to the display panel; the sawtooth first microstructure is provided at a side of the first sub-film layer close to the light-filling component; in the sawtooth first microstructure, one first side surface of the at least one first side surface is disposed between two adjacent second side surfaces of at least one second side surface; the second sub-layer film includes a first reflecting surface; and the first reflecting surface deviates from a plane of the at least one second side surface in a direction away from the first hollowed portion at an acute angle with respect to claim 9;
a third optical film, wherein: the third optical film is located on the side of the first optical film away from the light-filling component and in the through hole; the third optical film includes a planar structure including a third surface and a fourth surface opposite to the third surface; the fourth surface is located between the third surface and the first optical film; the third surface is parallel to the light-exiting surface of the display panel; the fourth surfaces are provided with a third microstructure; and the light emitted from the first optical film passes through the third microstructure and then exits in a direction perpendicular to the third surface with respect to claim 17 as specifically called for in the claimed combinations.
Claims 10 and 18-19 are allowable since they are dependent upon claim 10 or 17.

Claims 11-16 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a display module, comprising: a display panel; a backlight module at a side away from a light-exiting surface of the display panel; a through hole penetrating through the backlight module along a direction perpendicular to the light-exiting surface of the display panel; and a first optical film; a second optical film; and a light-filling component, wherein: the first optical film is disposed at a side of the display panel close to the light-filling component; an orthographic projection of the first optical film on the display panel is located inside an orthographic projection of the through hole on the display panel; a first microstructure is disposed on a side of the first optical film facing the light-filling component; the first optical film further includes a first hollowed portion penetrating through the first optical film along the direction perpendicular to the light-exiting surface of the display panel; light emitted by the light-filling component at least partially enters the first hollowed portion through the first optical film, and then is transmitted to the display panel;  the first microstructure includes a plurality of annular substructures, and a center of each of the plurality of annular substructures is located in the first hollowed portion along the direction perpendicular to the light-exiting surface of the display panel, the second optical film is disposed between the light-filling component and the first optical film, and inside the through hole; the second optical film is provided with a second microstructure; and at least a portion of the light from the light-filling component enters the first optical film through the second microstructure as specifically called for in the claimed combinations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hatano (JP 2009/199971) discloses a similar annular diffuser and optical sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875